Proceeding pursuant to CPLR article 78 to review a determination of the respondent, James Kralik, Sheriff of Rock-land Count j dated September 28, 1995, which adopted the recommendation of a Hearing Officer, made after a hearing, finding that the petitioner was guilty of gross misconduct and imposed the penalty of dismissal from his position as a correction officer.Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.The respondent’s determination was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The conflicting testimony presented at the hearing raised issues of credibility for the Hearing Officer to resolve (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Schurr v Wingate, 243 AD2d 571; Matter of LaCanfora v Lloyd, 229 AD2d 496). This record provides no basis to disturb the Hearing Officer’s resolution of those issues in favor of the respondent. Further, the penalty of dismissal was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 *617NY2d 222).